DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 21 July 2022. Claims 1-3, 5-15, 17-18 and 20-21 are pending. 
Response to Remarks
In view of the amended claims, the previous rejections under 35 U.S.C. 112 and 35 U.S.C. 102 and 103 are withdrawn. 
In view of the amended specification, the objection to the specification is withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone conversation with Jason Sanders on 26 August 2022.
The application has been amended as follows: 
Claim 20. (Currently Amended) A method comprising: 
	recording a field of view with a sensor of an autonomous vehicle; 
	determining whether each cell of a plurality of cells in the field of view are occluded by setting an occlusion probability for each cell based on a probabilistic model of the sensor field of view; and 
	determining a drivability of the autonomous vehicle based on the occlusion probability; 
	wherein setting the occlusion probability comprises mkr,c = 1 - (1 - sr,c)(1 - mk-1r,c), where mkr,c represents the occlusion probability of map m of the cell at column c and row r for iteration k and sr,c represents the scan cell detection probability of the cell at column c and row r.
Allowable Subject Matter
Claims 1-3, 5-15, 17-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are as stated in the previous Office action.
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669